FILED
                            NOT FOR PUBLICATION                             MAR 05 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10009

               Plaintiff - Appellee,             D.C. No. 2:10-cr-00883-SRB-1

  v.
                                                 MEMORANDUM *
JOSE MANUEL RODRIGUEZ-
ALVAREZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Susan R. Bolton, District Judge, Presiding

                            Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Jose Manuel Rodriguez-Alvarez appeals from his guilty-plea conviction and

30-month sentence imposed for re-entry of a removed alien, in violation of 8

U.S.C. § 1326. Pursuant to Anders v. California, 386 U.S. 738 (1967), Rodriguez-


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Alvarez’s counsel has filed a brief stating there are no grounds for relief, along

with a motion to withdraw as counsel of record. We have provided Rodriguez-

Alvarez the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

      We remand the case to the district court with instructions that it delete from

the judgment the reference on page three to a plea agreement and waiver because

there is no plea agreement or waiver in this case.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED; REMANDED to correct the judgment.




                                           2                                    11-10009